                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 MILTON ROSS,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-201

        v.

 DR. OLATUNJI AWE; DR. GLEVIRTZ; and
 MS. CYNTHIA RIVERS;

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s August 16, 2019 Report and Recommendation, (doc. 5), to which Plaintiff filed no

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 5), as the

opinion of the Court and DENIES Plaintiff’s Motion to Proceed in forma pauperis.

       SO ORDERED, this 28th day of October, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
